DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is in response to the submission filed 2021-10-20 (herein referred to as the Reply) where claim(s) 1-3, 5-6, 8-10, 12-13, 15-22 are pending for consideration.



35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 8 and 2-3, 5-6, 9-10, 12-13, 15-22
With regards to:
	the RSRQ
The above citation can refer to more than one previously recited element. Therefore, it is unclear which particular element (since there at least two previously introduced similarly named elements) is being referring to.
More particularly, it is unclear which of the below the above citation is referencing:
a minimum value of reference signal received quality (RSRQ)
a current value of RSRQ
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 6, 13
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), had possession of the claimed invention.  
The independent claim(s) recite variants of:
calculate, based on the acquired communication quality information, a congestion degree of the base station for wireless communication at a location where the wireless communication apparatus exists, 
wherein the congestion degree of the base station is based on a ratio of a minimum value of reference signal received quality (RSRQ) and a current value of RSRQ , the RSRQ is calculated using the RSSI, 

The claim is directed to using a Received Signal Strength Indicator (RSSI) of a signal from a base station and calculate a congestion degree effectively based on the RSSI by way of RSRQ where according to equation 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


where ‘a’ is the min. RSRQ and the current RSRQ can be expressed by terms of RSSI by equation 4:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This embodiment corresponds to First Embodiment in the Specification. Consequently, the claims define the congestion degree as a ratio between the minimum value of RSRQ to the current RSRQ value (which can be expressed in terms of RSSI) 
However, claims 6, 13 are problematic in that they re-define the congestion degree as relating to different parameters other than the kcong/RSSI/RSRQ. Claims 6, 13 that require “the congestion degree of the base station corresponds to a ratio of Energy per Chip-to-Noise power spectral density (Ec/No).” where as discussed above the claimed congestion degree  corresponds to kcong in the Specification. Consequently the claims effectively requires that congestion degree (kcong): (1) corresponds to a ratio of Energy per Chip-to-Noise power spectral density (Ec/No) and (2) calculated, by the wireless communication apparatus, using the equations (1) and (4). 
The Specification does not describe how kcong equations (1) and (4) relate to Ec/No as said equations does not require to any Ec/No features.  That is, the Specification does not disclose in sufficient detail as to how the congestion degree can be based on BOTH Ec/No and kcong as defined by equations (1) and (4) in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  
Rather, it appears that the congestion degree being derived from Ec/No is an independent, alternative definition of congestion degree based on Examiner’s interpretation of para 0064 of the Specification as filed.



Relevant Cited References
US20130288696
US20090005029

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415